FILED
                                                                  IN THE OFFICE OF THE
                                                               CLERK OF SUPREME COURT
                                                                   NOVEMBER 10, 2022
                                                                STATE OF NORTH DAKOTA




                  IN THE SUPREME COURT
                  STATE OF NORTH DAKOTA

                                2022 ND 183

William S. Wilkinson; Ann L. Nevins and
Amy L. Perkins as Personal Representatives
for the Estate of Dorothy A. Wilkinson;
Barbara Caryl Materne, Trustee of the
Petty Living Trust; Charlie R. Blaine and
Vanessa E. Blaine, as Co-Trustees of the
Charlie R. Blaine and Vanessa E. Blaine
Revocable Trust; Lois Jean Patch, life tenant;
and Lana J. Sundahl, Linda Joy Weigel,
Deborah J. Goetz, Marva J. Will, Ronald J.
Patch, Michael Larry Patch, and Jon Charles
Patch, Remaindermen,                             Plaintiffs and Appellants
      v.
The Board of University and School Lands
of the State of North Dakota, Brigham Oil &
Gas, LLP; Statoil Oil & Gas LP;                  Defendants and Appellees
      and
EOG Resources, Inc.; XTO Energy Inc.;
Petrogulf Corporation, and all other persons
unknown who have or claim an interest in
the property described in the Complaint,                      Defendants
      and
North Dakota State Engineer,                      Intervenor and Appellee



                                No. 20220037

Appeal from the District Court of Williams County, Northwest Judicial
District, the Honorable Paul W. Jacobson, Judge.
AFFIRMED.

Opinion of the Court by Tufte, Justice, in which Chief Justice Jensen and
Justice McEvers joined. Justice Crothers filed a specially concurring opinion.

Joshua A. Swanson (argued) and Robert B. Stock (appeared), Fargo, N.D., for
plaintiffs and appellants.

Jennifer L. Verleger, Assistant Attorney General, Bismarck, N.D., for
defendant and appellee The Board of University and School Lands of the State
of North Dakota, and for intervenor and appellee North Dakota State
Engineer.

John E. Ward, Bismarck, N.D., for defendants and appellees Brigham Oil and
Gas, LLP, and Statoil Oil & Gas LP.
    Wilkinson v. Bd. of University and School Lands of the State of N.D.
                               No. 20220037

Tufte, Justice.

       The plaintiffs appeal from a judgment dismissing their takings,
conversion, unjust enrichment, civil conspiracy, and 42 U.S.C. § 1983 claims
against the Board of University and School Lands (“Land Board”), Department
of Water Resources,1 and Statoil Oil & Gas LP.2 We affirm, concluding the
district court did not err in dismissing these claims and denying damages,
costs, and attorney’s fees.

                                                   I

      J.T. Wilkinson and Evelyn M. Wilkinson acquired title to property
located in Williams County described as:

        Township 153 North, Range 102 West
        Section 12: SW¼
        Section 12: S½NW¼, excepting that portion which constitutes the
        right-of-way of the BNSF Railway Company
        Section 13: Farm Unit No. 312 in the Buford-Trenton Project

In 1958, the Wilkinsons conveyed the property to the United States for
construction and operation of the Garrison Dam and Reservoir, but they
reserved the oil, gas, and other minerals in and under the property. The
plaintiffs are the Wilkinsons’ successors in interest.

     The plaintiffs have leased their minerals numerous times since they
conveyed the surface property to the United States. Most notably, in 2009, the



1 At the time of the lawsuit, the Department of Water Resources was known as the Office of the State
Engineer. The 67th Legislative Assembly repealed the statutes creating the Office of the State
Engineer and State Engineer, as codified regulatory entities, and replaced those statutory entities with
the Department of Water Resources and Director, respectively, effective August 1, 2021. 2021 N.D.
Sess. Laws ch. 488. For the purposes of this opinion, we will refer to this party as the Department of
Water Resources. N.D.R.Civ.P. 25(d).
2 When this case began, this defendant was known as Brigham Oil & Gas, L.P. Brigham subsequently

became Statoil Oil & Gas LP, which subsequently became Equinor Energy LP. This party will be
referred to as Statoil.


                                                   1
plaintiffs (or their predecessors in interest) entered into oil and gas leases for
286 acres of their property. The plaintiffs received bonus payments of $300 per
acre and a 3/16ths royalty rate. The leases provide they shall remain in effect
as long as oil or gas is produced or drilling operations are continuously
prosecuted, but drilling or production on pooled portions of the leases will not
maintain the leases for the unpooled portions.

      In 2010 and 2011, the Land Board entered into four oil and gas leases
with oil operators in Williams County, Township 153 North, Range 102 West,
for the northwest and southwest quarters of Section 12 (“Section 12 leases”)
and northeast and northwest quarters of Section 13 (“Section 13 leases”).
Statoil is the operator of the Lippert 1-12 1-H Well, which was spud in Section
1, Township 153 North, Range 102 West. The spacing unit3 for the Lippert Well
consists of Sections 1 and 12. In November 2010, the Lippert Well began
production. From August 2011 to April 2015, Statoil paid the Land Board
royalties for its fractional portion of the leased acreage within the spacing
unit.4 Section 13 has no associated spacing unit, and because no drilling
operations or production commenced in Section 13, the Section 13 leases
expired under their terms. The Land Board received and retained bonus
payments from the oil operators under the Section 13 leases.5 The plaintiffs’
2009 leases, likewise, remain in effect for Section 12, but have expired as to
Section 13.




3 Under N.D.C.C. § 38-08-07(1), the North Dakota Industrial Commission establishes spacing units
for a pool to prevent waste, avoid the drilling of unnecessary wells, and protect correlative rights. A
“pool” is “an underground reservoir containing a common accumulation of oil or gas or both; each zone
of a structure which is completely separated from any other zone in the same structure is a pool.”
N.D.C.C. § 38-08-02(13).
4 In addition to the Section 12: NW1/4 and SW1/4 leases pertinent here, the Land Board has three

leases covering Section 1: SE1/4 and Section 12: NE1/4 and SE1/4. Thus, the Land Board claims
ownership to additional royalty interests within the Lippert Well spacing unit beyond the Section 12
leases.
5 The Land Board also received bonus payments from the oil operator under the Section 12 leases.

However, as part of the acreage adjustment process under N.D.C.C. § 61-33.1-04(2)(a) and the terms
of the leases, the Land Board refunded these amounts to the oil operator. The plaintiffs have not sought
disgorgement of these amounts, and thus they are irrelevant to this appeal.


                                                   2
       In 2012, the plaintiffs sued the Land Board and oil operators to quiet
title to disputed mineral interests in Sections 12 and 13. The plaintiffs
amended their complaint, adding additional oil operators as defendants and
the following claims: unconstitutional takings under the federal and state
constitutions by the Land Board; deprivation of their constitutional rights
under 42 U.S.C. § 1983 by the Land Board; and conversion, unjust enrichment,
and civil conspiracy by the Land Board and oil operators, including Statoil. The
district court granted the Department of Water Resources’ motion to intervene
as a defendant. As a result of the title dispute over minerals within the spacing
unit, Statoil suspended royalty payments to the plaintiffs. Statoil also began
escrowing the Land Board’s royalty payments at the Bank of North Dakota
(the “Bank”) starting in May 2015.

       The Land Board and Department of Water Resources (collectively,
“State”) moved for summary judgment. The district court granted the State’s
motion, concluding the State owned the disputed minerals. After the court
entered summary judgment and the plaintiffs appealed, the Legislative
Assembly enacted N.D.C.C. ch. 61-33.1, relating to the ownership of mineral
rights of land inundated by the Pick-Sloan Missouri Basin Project dams. 2017
N.D. Sess. Laws ch. 426. In Wilkinson v. Board of University & School Lands,
2017 ND 231, 903 N.W.2d 51 (“Wilkinson I”), we reversed the judgment and
remanded for the court to determine whether N.D.C.C. ch. 61-33.1, governing
state ownership of the Missouri riverbed, applied and governs ownership of the
minerals in this case.

      On remand, the district court granted the plaintiffs’ motion for summary
judgment, concluding N.D.C.C. ch. 61-33.1 applied and the plaintiffs own the
disputed minerals. In Wilkinson v. Board of University & School Lands, 2020
ND 179, ¶¶ 16, 20, 947 N.W.2d 910 (“Wilkinson II”), although a final judgment
disposing of all the claims against all the parties was not entered, we exercised
our supervisory jurisdiction. We affirmed the judgment in part, concluding
N.D.C.C. ch. 61-33.1 applied and the disputed mineral interests are above the
ordinary high water mark of the historical Missouri riverbed channel and are
not state sovereign lands. Id. at ¶ 32. We reversed in part, concluding the



                                       3
statutory process was not completed, and remanded to resolve the remaining
claims and determine damages. Id.

       Following Wilkinson II, the escrowed royalties were released to Statoil.
In November 2020, Statoil paid the plaintiffs the outstanding royalties owed
to them, dating back to November 2010, totaling $571,094. After a bench trial,
the district court dismissed the plaintiffs’ remaining claims and denied
damages on those claims, including interest on the royalties, disgorgement of
the Section 13 bonus payments made to the State, and costs and attorney’s
fees. The plaintiffs appeal.

                                         II

       In an appeal from a bench trial, the court’s findings of fact are reviewed
under the clearly erroneous standard of review, and its conclusions of law are
fully reviewable. Serv. Oil, Inc. v. Gjestvang, 2015 ND 77, ¶ 12, 861 N.W.2d
490. A finding of fact is clearly erroneous if it is induced by an erroneous view
of the law, if there is no evidence to support it, or if, after reviewing all the
evidence, we are left with a definite and firm conviction a mistake has been
made. Id. The trial court is “the determiner of credibility issues and we do not
second-guess the trial court on its credibility determinations.” Id. “A trial
court’s choice between two permissible views of the weight of the evidence is
not clearly erroneous, and simply because we may have viewed the evidence
differently does not entitle us to reverse the trial court.” Id. at ¶ 13. The court’s
findings are adequate if the record enables us to understand its factual
determinations and the basis for its conclusions of law and judgment. Id.

                                        III

      The plaintiffs argue the district court erred by dismissing their
conversion claim against the State. The State asserts the district court lacked
subject matter jurisdiction over the claim under N.D.C.C. § 32-12.2-04(1),
which requires a claim against the State for an injury be presented to the
director of the office of management and budget (“OMB”) within 180 days after
the alleged injury is discovered or reasonably should have been discovered.
“Absent the timely filing of a notice of claim under N.D.C.C. § 32-12.2-04(1),


                                         4
the court lacks subject matter jurisdiction to entertain the lawsuit.” Ghorbanni
v. N.D. Council on Arts, 2002 ND 22, ¶ 8, 639 N.W.2d 507. We review challenges
to the district court’s subject matter jurisdiction de novo when jurisdictional
facts are not in dispute. State ex rel. Stenehjem v. Maras, 2021 ND 68, ¶ 8, 958
N.W.2d 475.

      It is undisputed the plaintiffs failed to present a notice of claim to OMB.
They argue, however, that the State waived this argument because the
judgment and order for judgment do not address this issue and the State did
not appeal from the court’s November 2015 order holding the statute did not
apply to the conversion claim. Although the court dismissed the conversion
claim on the merits, not for failure to file a notice of claim, the plaintiffs’ waiver
argument is unpersuasive. The November 2015 order denied the Land Board’s
motion to dismiss. Thus, the order was not an appealable order. Dimond v.
State ex rel. State Bd. of Higher Educ., 1999 ND 228, ¶ 12, 603 N.W.2d 66
(concluding that denial of a motion to dismiss is a non-appealable,
interlocutory order). Further, because the issue implicates the court’s subject
matter jurisdiction, Ghorbanni, 2002 ND 22, ¶ 8, the issue cannot be waived
and may be raised at any time. N.D.R.Civ.P. 12(h)(3); Earnest v. Garcia, 1999
ND 196, ¶ 7, 601 N.W.2d 260 (concluding that issues involving subject matter
jurisdiction cannot be waived and can be raised at any time).

       The plaintiffs argue in the alternative that they were not required to
present their conversion claim to OMB because the claim was not one for
“injury” under the statute. “‘Injury’ means personal injury, death, or property
damage.” N.D.C.C. § 32-12.2-01(2). “Personal injury” includes “injury to a
person’s rights.” N.D.C.C. § 32-12.2-01(4). “‘Property damage’ includes injury
to or destruction of tangible or intangible property.” N.D.C.C. § 32-12.2-01(5).
The plaintiffs assert the State wrongfully exercised control over the property,
but such control does not constitute property damage under the statute.

       The case law generally shows that “injury” is synonymous with tort. See,
e.g., Ghorbanni, 2002 ND 22, ¶ 15 (concluding retaliatory discharge claim
“sounded in tort” and thus notice-of-claim statute applied); State v. Haskell,
2001 ND 14, ¶ 7, 621 N.W.2d 358 (explaining that in Dimond the Court held


                                          5
that “any possible tort claim [the plaintiff] may have had was barred for failing
to present notice of his tort claim within the time allowed by N.D.C.C. § 32-
12.2-04(1)”). “Conversion consists of a tortious detention or destruction of
personal property, or a wrongful exercise of dominion or control over the
property inconsistent with or in defiance of the rights of the owner.” Ritter,
Laber & Assocs., Inc. v. Koch Oil, Inc., 2004 ND 117, ¶ 11, 680 N.W.2d 634.
“Conversion requires an intent to exercise control or interfere with the use of
property to such a degree as to require a forced sale of the plaintiff ’s interest
in the goods to the defendant.” Id. We conclude that conversion requires an
injury either to personal property or the property owner’s rights, consistent
with N.D.C.C. § 32-12.2-01(2), (4), (5), and the plaintiffs were required to
provide a notice of claim to OMB. Because a notice of claim was not provided,
the district court lacked subject matter jurisdiction over the conversion claim,
and dismissal of the claim, albeit for the wrong reason, was properly granted
by the court. See Schmidt v. City of Minot, 2016 ND 175, ¶ 21, 883 N.W.2d 909
(affirming judgment of dismissal when district court reached the right result
for a wrong reason).

                                       IV

      The plaintiffs argue the State and Statoil conspired to convert their
royalties. Civil conspiracy is “a combination of two or more persons acting in
concert to commit an unlawful act or to commit a lawful act by unlawful means,
the principal element of which is an agreement between the parties to inflict a
wrong against or injury upon another and an overt act that results in
damages.” Burris Carpet Plus, Inc. v. Burris, 2010 ND 118, ¶ 42, 785 N.W.2d
164. The underlying act itself must generally be actionable as a tort claim to
support a civil conspiracy claim, and if the underlying tort claim is dismissed,
the civil conspiracy claim is defeated. Id. at ¶ 45.

      The district court concluded that the plaintiffs’ conspiracy claim against
the State failed for lack of an underlying tort. Indeed, the plaintiffs alleged
that the State conspired to wrongfully take their property without just
compensation. A taking, however, is not a tort claim. Minch v. City of Fargo,
297 N.W.2d 785, 789 (N.D. 1980) (A takings claim “proceeds from a


                                        6
constitutional right and must be distinguished from claims grounded in tort
theory only.”). Moreover, even if the plaintiffs alleged the State conspired to
convert their royalties, their failure to file a notice of claim with OMB bars this
tort claim against the State under N.D.C.C. § 32-12.2-04(1).

      The district court also dismissed the claim against Statoil, concluding
the evidence does not show the State and Statoil conspired to convert the
plaintiffs’ royalties in Section 12. The plaintiffs argue Statoil knew the
plaintiffs owned the minerals when it entered into the Section 12 leases with
the State. However, the State entered into the Section 12 leases with Bowie Oil
Partners, LLC, not Statoil. Statoil came into possession of the Section 12 leases
through assignment. The plaintiffs do not assert that Bowie conspired with
Statoil and the State, nor do they assert Bowie was an agent of Statoil. Thus,
the leases do not support the claim of a conspiracy involving Statoil.

      The plaintiffs also contend that the escrow agreement between the State
and Statoil to escrow royalties at the Bank was an agreement to deprive the
plaintiffs of their royalties. The district court found the escrow agreement was
required under N.D. Admin. Code § 85-06-01-09, which at the time of the
escrow agreement in 2015 was Land Board Rule 85-06-06-08.1 (2010). Land
Board Rule 85-06-06-08.1 stated that any payor that “proposes to withhold
royalty payments based upon an ownership dispute must establish an escrow
deposit account and must deposit the disputed payments into this account.” We
agree with the court that Statoil lawfully escrowed royalties in this case.
Because the State and Statoil did not act in concert to commit an unlawful act,
a lawful act by unlawful means, or agree to inflict a wrong against or injury
upon the plaintiffs, we conclude the court did not err by dismissing the
conspiracy claim against Statoil.

                                        V

      The plaintiffs argue the State committed an unconstitutional taking of
their minerals and they are entitled to just compensation including interest.
The plaintiffs do not differentiate the Takings Clause in the U.S. Constitution
from the state constitutional provision, analyzing these claims together.
Because no party asserts the text or history of the state constitutional

                                        7
provision requires us to apply a different standard, we analyze the federal and
state takings challenges together. Northwest Landowners Ass’n v. State, 2022
ND 150, ¶ 23.

      The Fifth Amendment guarantees that private property shall not “be
taken for public use, without just compensation.” U.S. Const. Amend. V. “The
takings clause of the Fifth Amendment is made applicable to the states
through the Fourteenth Amendment.” Wild Rice River Estates, Inc. v. City of
Fargo, 2005 ND 193, ¶ 12, 705 N.W.2d 850. Article I, § 16, of the North Dakota
Constitution states that “[p]rivate property shall not be taken or damaged for
public use without just compensation having been first made to, or paid into
court for the owner.” “Whether there has been a taking of private property for
public use is a question of law.” Wilkinson I, 2017 ND 231, ¶ 22. The trial court’s
findings of fact will not be set aside unless they are clearly erroneous under
N.D.R.Civ.P. 52(a). Wild Rice River, at ¶ 10.

       The State has conceded that the plaintiffs own the minerals in dispute
after our decision in Wilkinson II, which stated that “the Wilkinson property is
above the OHWM of the historical Missouri riverbed channel and is not State
sovereign lands.” 2020 ND 179, ¶ 32. Further, “[m]ineral interests in Williams
County, in the oil-producing Bakken formation, have value.” Wilkinson I, 2017
ND 231, ¶ 24. Thus, if the State effectuated a taking, the plaintiffs are due just
compensation.

                                        A

      Before reviewing the merits of the takings claims, we consider whether
the takings claims were mooted by the Legislative Assembly or waived by the
plaintiffs.

     The district court concluded that the takings claims were mooted by the
passage of N.D.C.C. ch. 61-33.1 and its application to the plaintiffs’ property.
However, where the government’s actions have already worked a taking, “no
subsequent action by the government can relieve it of the duty to provide
compensation for the period during which the taking was effective.” Ark. Game
& Fish Comm’n v. United States, 568 U.S. 23, 33 (2012) (quoting First English


                                        8
Evangelical Lutheran Church of Glendale v. County of Los Angeles, 482 U.S.
304, 321 (1987)); see also Knick v. Township of Scott, 139 S. Ct. 2162, 2171-72
(2019) (noting that government’s post-takings actions cannot nullify property
owner’s Fifth Amendment right). Accordingly, the Legislative Assembly’s
passage of N.D.C.C. ch. 61-33.1, effective April 21, 2017, 2017 N.D. Sess. Laws
ch. 426, has not mooted the plaintiffs’ takings claims, which they alleged began
in 2010.

       The district court also concluded that because this action was initiated
as a title dispute, a takings claim cannot prevail. The court relied on cases that
concluded the government’s commencement of a quiet title action alone cannot
be a taking. See Mackin v. City of Coeur D’Alene, 551 F. Supp. 2d 1205 (D. Idaho
2008), aff’d, 347 F. App’x 293 (9th Cir. 2009); Doenz v. Sheridan County, Case
No. 98-CV-76-D (D. Wyo. June 25, 1999). However, the plaintiffs do not assert
the legal action itself worked a taking on their mineral interests, but rather
the State leasing their mineral interests caused the taking. The government’s
assertion of title and further governmental action can amount to a taking. See
Yuba Goldfields, Inc. v. United States, 723 F.2d 884, 888-89 (Fed. Cir. 1983);
Central Pines Land Co. v. United States, 107 Fed. Cl. 310, 325, 327-28 (Fed.
Cl. 2010); Pettro v. United States, 47 Fed. Cl. 136, 147-49 (Fed. Cl. 2000). In
their amended complaint, the plaintiffs brought claims for declaratory relief
declaring that they own the minerals and the takings claims for just
compensation. Reframing the action as merely an action for quiet title does not
preclude a determination of the takings claims on the merits.

       Finally, the State argues the plaintiffs waived their takings claims by
not responding to its waiver argument during summary judgment, which was
prior to Wilkinson II. In Wilkinson II, we concluded that the district court did
not dispose of all of the claims, and specifically, the takings claims. 2020 ND
179, ¶ 16. Therefore, the plaintiffs have not waived their takings claims.
Because the takings claims have not been mooted or waived, we turn to the
merits of the claims.




                                        9
                                        B

       There are two categories of regulatory action considered per se takings:
physical takings and total regulatory takings. Lingle v. Chevron U.S.A. Inc.,
544 U.S. 528, 538 (2005); Wild Rice River, 2005 ND 193, ¶ 13. A physical taking
is where the government “requires an owner to suffer a permanent physical
invasion of her property.” Lingle, at 538; Wild Rice River, at ¶ 13. “[T]otal
regulatory takings” occur when regulations “completely deprive an owner of
‘all economically beneficial use’ of her property.” Lingle, at 538 (quoting Lucas
v. S.C. Coastal Council, 505 U.S. 1003, 1019, 1026 (1992)); Wild Rice River, at
¶ 13. For total regulatory takings, the “complete elimination of a property’s
value is the determinative factor . . . because the total deprivation of beneficial
use is, from the landowner’s point of view, the equivalent of a physical
appropriation.” Wild Rice River, at ¶ 13. Beyond these two categories, takings
challenges are governed by the standards set out in Penn Central
Transportation Co. v. New York City, 438 U.S. 104 (1978), which require
situation-specific factual inquiries. Wild Rice River, at ¶ 13. The plaintiffs
contend the district court erred by concluding the State did not commit either
a physical taking or a total regulatory taking. They do not assert a taking has
occurred under the Penn Central factors.

                                         1

      Although the plaintiffs contend a physical taking occurred, they do not
argue they suffered a permanent physical invasion of their property, Lingle,
544 U.S. at 538; see also Loretto v. Teleprompter Manhattan CATV Corp., 458
U.S. 419, 426 (1982). Instead, they argue the State committed a temporary
physical taking of their minerals by entering into leases with oil operators,
thereby directly appropriating their minerals for a period of ten years. See
Lingle, at 539 (recognizing the “classic taking” involves government directly
appropriating private property or ousting the owner from her domain); Cedar
Point Nursery v. Hassid, 141 S. Ct. 2063, 2074, 2077 (2021) (explaining that “a
physical appropriation is a taking whether it is permanent or temporary” and
defining “appropriation” as “taking as one’s own”).




                                        10
      The district court found that the State did not advertise or otherwise
promote minerals for leasing. Instead, operators interested in leasing state-
owned minerals filed a nomination petition with the State. If the tract was not
already being leased, it was placed on a public auction list. The court found
that because the minerals were leased at a public auction, interested parties
could avail themselves of any uncertainty in title. The court found, “Rather
than entering a lease with a specific legal description, the State’s riverbed
leases are simply for a given number of acres within a quarter section, with no
particular legal description specified beyond ‘Missouri River.’”

      The Section 12 and 13 leases, paragraph 2, provide:

             If [Land Board] owns an interest less than the whole and
      undivided fee in the leased premises, the royalties . . . shall be paid
      [Land Board] in the proportion which [Land Board]’s interest bears
      to the whole and undivided fee. [Land Board] neither warrants nor
      agrees to defend title to the leased premises, except that all
      bonuses and rentals will be returned to the [oil operator] in the
      event [Land Board] does not have a lawful right to lease the leased
      premises for oil and/or gas exploration and production.

Addendums to the leases reiterate that the Land Board “does not warrant its
title to the acreage leased” and that under Board Rule 85-06-06-02.1,
“Sovereign lands lease acreage . . . may be adjusted . . . as survey information
is obtained, the ordinary high watermark is delineated, and other reliable
relevant facts are identified.” Moreover, the addendums state, “If, during any
time prior to expiration of the lease, it is determined by a court or by [Land
Board] that the [Land Board] owns less acreage than that set forth in this
lease, then [Land Board] will refund to [oil operator] the proportionate per acre
bonus paid for this lease.” These provisions make clear that the Land Board
was leasing all mineral interests it had in the identified quarter sections, if
any, but did not warrant title to the acreage leased.

      After the acreage adjustments under N.D.C.C. ch. 61-33.1, the State is
leasing 159 mineral acres in the Lippert Well spacing unit. The court found
that at the time of trial, the State was still owed royalty payments for its
interest in the Lippert Well spacing unit. Thus, the State has not received any

                                        11
excess royalty payments, and has not needed to refund any payments to
Statoil, as the Lippert Well spacing unit operator. Statoil has since paid the
State lump-sum “catch-up” royalty payments.

      Notwithstanding the State’s leases in 2010 and 2011, the plaintiffs (or
their predecessors in interest) have entered into numerous oil and gas leases
with operators concerning their property located in Sections 12 and 13 since
they conveyed the surface to the United States in 1958. In 2009, the plaintiffs
entered into leases providing them a $300 per acre bonus payment on 286 acres
and a 3/16ths royalty rate. The leases provide they shall remain in effect as
long as oil or gas is produced or drilling operations are continuously
prosecuted, but that drilling or production on pooled portions of the lease will
not maintain the lease for the unpooled portions. Thus, the plaintiffs’ leases
remain in effect for Section 12, but have expired as to Section 13. The plaintiffs
did not refund the bonus payments they received on the expired Section 13
portion of the leases. Although the plaintiffs’ royalties were initially placed in
suspense due to the title dispute, their outstanding royalties were paid in
November 2020. The department of trust lands’ director of revenue compliance
and managing auditor, Adam Otteson, testified that the State did not retain
any funds provided in the Section 12 leases concerning the plaintiffs’ property.
He also testified the State did not have access or control over the escrowed
funds.

      We conclude the State did not cause a physical taking of the plaintiffs’
minerals. While the State’s leases included legal descriptions of property that
was ultimately determined to be the plaintiffs’ property, the State did not
warrant title to the property. In fact, the language of the leases reads similarly
to a quitclaim deed, which “conveys only the grantor’s interest or title, if any,
in property, rather than the property itself.” Carkuff v. Balmer, 2011 ND 60,
¶ 10, 795 N.W.2d 303. By themselves, the leases neither invaded the property
nor legally authorized a physical invasion or occupation of the plaintiffs’
property. See also Sickler v. Pope, 326 N.W.2d 86, 93 (N.D. 1982) (noting that
oil and gas leases alone, while evidence of possession, do not constitute actual
possession of property); Cedar Point Nursery, 141 S. Ct. at 2071 (explaining
that physical takings include condemning property, physically taking


                                       12
possession of property without acquiring title, and occupying property); Tahoe-
Sierra Pres. Council, Inc. v. Tahoe Reg’l Planning Agency, 535 U.S. 302, 322
n.17 (2002) (“When the government condemns or physically appropriates the
property, the fact of a taking is typically obvious and undisputed.”).

      The plaintiffs cite non-binding case law for the proposition that the
government commits a temporary physical taking by issuing mineral leases,
including Central Pines, 107 Fed. Cl. at 327; Pettro, 47 Fed. Cl. at 147; Petro-
Hunt, L.L.C. v. United States, 90 Fed. Cl. 51, 65 (2009), aff ’d, 862 F.3d 1370
(Fed. Cir. 2017).

       In Central Pines, the court concluded there was a temporary taking of
the plaintiffs’ mineral interests when the government asserted title to their
minerals and issued leases. 107 Fed. Cl. at 325, 328. The court reasoned that
oil operators forwent entering into leases with the plaintiffs to enter into leases
with only the government. Id. at 328. It concluded that “the government’s
leasing of plaintiffs’ mineral interests deprived the plaintiffs of the benefit they
otherwise would have received from a potential lessee during that period.” Id.

       The plaintiff in Pettro owned a sand and gravel pit. 47 Fed. Cl. at 138.
After a title search, the Forest Service asserted they owned the property and
ordered the plaintiff and his contractors to cease all work in the pit and remove
all their equipment, or be liable for damages. Id. at 145. The court found the
Forest Service’s actions had a direct effect on the plaintiff and his contractors,
including removing equipment, abstaining from mining, and causing the
plaintiff to make “no attempt to exercise his mineral rights.” Id. at 147. The
court concluded a taking had occurred, preventing the plaintiff from exercising
his property right to mine the pit and sell the sand and gravel, and depriving
him of all economic use of the property. Id. at 147, 149.

      In Petro-Hunt, the plaintiff brought temporary takings claims
“predicated upon a series of mineral leases entered into between the United
States and third parties.” 90 Fed. Cl. at 64. The United States Court of Federal
Claims dismissed some of the plaintiff ’s temporary takings claims as untimely
because the statute of limitations had run on the claims. Id. at 67. Thus, the


                                        13
court’s focus was on when these claims accrued and whether they were timely.
See id. at 65-67. As a part of this analysis, the court determined that the
“decisional law suggests that the timing of the accrual of a temporary takings
claim may depend upon the nature of the takings involved”—i.e., whether the
takings were physical or regulatory. Id. at 65. Without further discussion, the
court agreed with the plaintiff that the “leases authorized the physical
occupation of property” and thus “should be analyzed as potentially giving rise
to physical, not regulatory takings.” Id.

      These three cases provide little guidance in the situation presented here.
In Central Pines, the court found the government’s actions deprived the
plaintiffs of additional leases. In Pettro, the plaintiff was completely prevented
from exercising his mineral rights. Petro-Hunt was a statute of limitations
case, recognizing the leases should be analyzed as “potentially giving rise to
physical, not regulatory takings.” In concluding that certain claims were not
time-barred, the court concluded only that they “state a valid claim” sufficient
to survive a motion to dismiss, because it was not clear as a factual matter
whether the leases at issue affected the true owner’s use or enjoyment of the
property. Petro-Hunt, 90 Fed. Cl. at 70-71. To the extent Petro-Hunt suggested
the government’s oil and gas leases could effectuate a physical taking on the
plaintiff ’s property, it relied on alleged facts that “the lessees were paying
royalties to the United States (and not plaintiff) for the exclusive right
(presumably, as against plaintiff) to . . . all of the oil and gas.” Id. at 70. In
contrast, the State’s leases at issue here expressly did not warrant title to the
property and did not purport to grant an exclusive right, and both the plaintiffs
and the State leased the disputed property and were paid royalties.

       Additionally, the plaintiffs fail to demonstrate the State’s leases
interfered with any of their property rights. Recall, the plaintiffs entered into
leases on their property in 2009. Because the Lippert Well continues to
produce, the plaintiffs’ leases concerning Section 12 remain active. Unlike in
Central Pines, Pettro, and Petro-Hunt, the State’s overinclusive leasing activity
of disputed interests did not cause the plaintiffs to lose other leases or interfere
with the lessee’s operations. Therefore, the intervening events of the State



                                        14
entering into leases with oil operators in 2010 and 2011 did not interfere with
the plaintiffs’ negotiations concerning bonus payments and royalty rates.

       The plaintiffs also cite Horne v. Dep’t of Agric., 576 U.S. 350 (2015), in
support of their physical takings claims. In Horne, the United States Supreme
Court held that the Takings Clause is implicated when the government directly
appropriates private property for its own use. 576 U.S. at 357. The Supreme
Court further held that a requirement that a percentage of a raisin grower’s
crop must be physically set aside for the account of the government, free of
charge, was a physical taking. Id. at 361. In concluding a physical taking
occurred, the Court highlighted the government’s actual possession and control
of the raisins:

             The reserve requirement imposed by the Raisin Committee
      is a clear physical taking. Actual raisins are transferred from the
      growers to the Government. Title to the raisins passes to the
      Raisin Committee. The Committee’s raisins must be physically
      segregated from free-tonnage raisins. . . .

            Raisin growers subject to the reserve requirement thus lose
      the entire bundle of property rights in the appropriated raisins—
      the rights to possess, use and dispose of them . . . . The
      Government’s actual taking of possession and control of the
      reserve raisins gives rise to a taking as clearly as if the
      Government held full title and ownership, as it essentially does.

Id. (cleaned up). Because Horne emphasized the government’s actual, physical
possession and control of the property, we view the holding and reasoning as
support for our conclusion that no physical taking occurred in this case.

      Recently, in Northwest Landowners, we concluded the State committed
a per se taking by allowing third-party oil and gas operators to “physically
invade a landowner’s property by injecting substances into the landowner’s
pore space.” 2022 ND 150, ¶ 26. Specifically, the bill at issue granted operators
the right to access the landowner’s property to store or dispose of gases and
wastes. Id. “As amended, the statutes would allow anyone conducting
operations under Chapter 38-08 to inject waste into a surface owner’s pore
space without the surface owner’s consent.” Id. The bill went beyond codifying

                                       15
the implied easement authorizing “the mineral owner to use the surface estate
as ‘reasonably necessary’ to find and develop minerals when the surface and
mineral estates are severed.” Id. at ¶ 28. The bill authorized “subsurface
disposal of waste generated within a spacing unit or unitized field and also
disposal of waste generated outside the unit or field.” Id. at ¶ 29. Because
disposal operations beyond the scope of the implied easement are trespasses,
the bill’s barring of tort actions for these trespasses created an uncompensated
physical taking of the surface owner’s property. Id. at ¶ 30.

       In Northwest Landowners, the State, acting in its sovereign capacity,
reallocated property rights through legislation, eliminating the core of a
longstanding property right in pore space—the right to exclude others. Here,
the State acted in its proprietary capacity by issuing leases. The State’s leases
did not warrant the State’s title to the leased property, nor did they diminish
the interest of any other property owner. Through the leases, the State acted
in its capacity as a landowner to release any claims it may have to the mineral
interests. By entering into the lease agreements, the State did not purport to
alter the rights or obligations of others who may have claims or interests in the
property.

      The plaintiffs also cite a line of cases concluding a physical taking occurs
when the government physically diverts water or causes water to be diverted
away from property owners. See Dugan v. Rank, 372 U.S. 609 (1963); United
States v. Gerlach Live Stock Co., 339 U.S. 725 (1950); Int’l Paper Co. v. United
States, 282 U.S. 399 (1931); Casitas Mun. Water Dist. v. United States, 543 F.3d
1276 (Fed. Cir. 2008). In all of these cases, the government took the property
owners’ water for public use, depriving them of their water rights and actual
use of the water. Contrastingly, in addition to this case involving minerals, not
water, the State did not physically invade or seize the plaintiffs’ minerals, or
otherwise deprive them of leasing their minerals.

       At no point in time has the State prevented or hindered the plaintiffs’
ability to exercise the primary incident of mineral ownership, issuing oil and
gas leases, which they have done throughout the years. The plaintiffs have



                                       16
received bonus payments and, upon resolution of this title dispute, the
royalties owed to them.

      The State may protect its interests in a title dispute and must do
“something more” than assert title to complete a taking. Central Pines, 107
Fed.Cl. at 325. The State may not abdicate its legitimate claims to sovereign
lands. State ex rel. Sprynczynatyk v. Mills, 523 N.W.2d 537, 540 (N.D. 1994).
To protect the public interest in sovereign lands, the State may have to litigate
a quiet title action to determine the extent of its sovereign lands along
navigable waters when the boundaries are disputed. See id. The State’s leases
were not without basis—they were consistent with the 2010 Phase I study of
the ordinary high water mark (OHWM). The later Phase II study and the
Chapter 61-33.1 process applied historical information to determine the
OHWM prior to closing the Garrison Dam, which resulted in the State
narrowing its sovereign lands claims. The State’s leases were not frivolous or
unsupported. They were ultimately determined to be overinclusive, but this
nonfrivolous assertion of title by the State is not by itself a taking. The State’s
act of leasing the disputed lands is insufficient to be the “something more”
under any of the cases cited to us. The scope of the State’s Missouri River
acreage would have been disputed and in need of resolution with or without a
State lease. Under N.D.C.C. § 47-16-39.1, a title dispute is sufficient for the
operator to suspend royalty payments. Vic Christensen Mineral Tr. v. Enerplus
Res. (USA) Corp., 2022 ND 8, ¶ 12, 969 N.W.2d 175.

      Finally, the State’s more aggressive litigation positions, which we
rejected in Wilkinson II, related to application of Chapter 61-33.1, which was
enacted in 2017 and amended in 2019. The temporary taking claim here was
argued to have begun in 2010 when production began and continued through
2020 when escrowed royalties were paid. Any aggressive litigation positions
taken by the State under Chapter 61-33.1 were far too late to support a
temporary taking beginning in 2010.

                                         2

      Alternatively, the plaintiffs contend the State committed a total
regulatory taking because it completely deprived them of all economically

                                        17
beneficial uses of their property. As discussed above, the record shows that the
plaintiffs were not deprived by the State’s leasing of minerals in any material
way, let alone completely deprived of all economically beneficial uses of their
property. Lingle, 544 U.S. at 538; Wild Rice River, 2005 ND 193, ¶ 13. The
plaintiffs do not assert they received below market rates in leasing the
minerals. As noted above, it was not the lease but the underlying title dispute
that triggered the suspension and escrowing of royalties. The plaintiffs do not
argue that the State is obligated to pay just compensation every time royalties
are subject to suspension or escrow under applicable statutes or rules.
Accordingly, we conclude the State has not committed a regulatory taking.

                                        3

      The plaintiffs argue the State effectuated a taking of their royalties while
the royalties were held in escrow at the Bank of North Dakota because the
Bank was acting as the agent for the Land Board.

       Otteson testified that the escrow agreement was between the Bank, as
the escrow agent, and Statoil. The escrow agreement in the record states it is
between the State, acting through the Bank, and the State, acting through the
Land Board. The “Receipt of Escrow Funds” states that Statoil deposited funds
into the Bank under the terms of the deposit agreement, which the receipt
states was executed by Statoil. The receipt also refers to the Bank as an agent
for the Land Board, which Otteson acknowledged in his testimony. Jodi Smith,
the Land Board commissioner, testified that any operator can enter into an
agreement with the Bank to escrow funds if a title dispute arises. Smith
testified the agreement is not with the Land Board, but acknowledged the
Land Board has a separate agreement with the Bank to have the Bank act as
its agent.

      The district court found that Statoil, not the State, deposited the royalty
payments into an escrow account at the Bank, and was required to do so under
Land Board Rule 85-06-06-08.1, which provided that any payor that “proposes
to withhold royalty payments based upon an ownership dispute must establish
an escrow deposit account and must deposit the disputed payments into this
account.” Upon resolution of the title dispute, the escrowed funds were

                                       18
remitted to Statoil for dispersal as the well operator. Statoil paid the plaintiffs
the royalties owed to them. The court concluded, on the basis of Otteson’s
written declaration, that the State never had access to or control over the
escrowed funds. This is one permissible view of the evidence, which we will not
overturn on appeal. See Serv. Oil, 2015 ND 77, ¶ 13 (“A trial court’s choice
between two permissible views of the weight of the evidence is not clearly
erroneous.”). Because the plaintiffs have not demonstrated the State
committed a taking in violation of the federal or state constitutions, the court
did not err in dismissing the takings claims.

                                       VI

      The plaintiffs contend the State was unjustly enriched by leasing their
minerals in Section 13 and retaining the Section 13 bonus payments from the
oil operators. The plaintiffs assert that equity demands the State disgorge
these payments to them.

      The doctrine of unjust enrichment is well-established:

             Unjust enrichment is an equitable doctrine based upon a
      quasi or constructive contract implied by law to prevent a person
      from being unjustly enriched at the expense of another. The
      doctrine serves as a basis for requiring restitution of benefits
      conferred in the absence of an expressed or implied in fact contract.
      A determination of unjust enrichment is a conclusion of law and is
      fully reviewable by this Court. Unjust enrichment requires: (1) an
      enrichment; (2) an impoverishment; (3) a connection between the
      enrichment and the impoverishment; (4) an absence of justification
      for the enrichment and impoverishment; and (5) an absence of
      remedy provided by law. The doctrine of unjust enrichment may be
      invoked when a person has and retains money or benefits which in
      justice and equity belong to another. A determination of unjust
      enrichment holds that a certain state of facts is contrary to equity.
      An essential element of recovery under unjust enrichment is the
      receipt of a benefit by the defendant from the plaintiff that would
      be inequitable to retain without paying for its value. Even when a
      person has received a benefit from another, that person is liable
      only if the circumstances of the receipt or retention are such that,
      as between the two persons, it is unjust to retain the benefit.

                                        19
Ritter, 2004 ND 117, ¶ 26 (cleaned up).

        Similar to the Section 12 leases, the State did not advertise the leasing
of the Section 13 minerals. Instead, the tracts were nominated and placed for
auction. The Section 13 leases also state that the Land Board “does not warrant
its title to the acreage leased.” No well was drilled or oil produced in Section
13, and the Section 13 leases expired under their terms due to non-production.
The district court found that it is standard industry practice for the bonus
payments on expired leases to be retained by the lessor and not refunded to
the oil operator. The plaintiffs also leased their minerals in Section 13 in
exchange for bonus payments. The plaintiffs, likewise, did not refund their
bonus payments after the Section 13 portions expired for lack of production.

      The plaintiffs have not shown they were impoverished by the State’s
retention of the bonus payments. Nor have they shown the State’s leases
negatively impacted their ability to negotiate their own leases with oil
operators. In fact, the plaintiffs (or their predecessors in interest) entered into
oil and gas leases for their Section 13 minerals in 2009, before the State
entered into its Section 13 leases in 2010 and 2011. The bonus payments that
the plaintiffs request be disgorged from the State were provided by the oil
operators in exchange for contractual obligations on behalf of the State. The
plaintiffs were not parties to the Section 13 leases and did not provide any
bonus payments to the State. Thus, the Section 13 leases between the State
and oil operators were of no material detriment to the plaintiffs, and equity in
our view does not demand disgorgement of the State’s bonus payments to the
plaintiffs. The district court did not err in dismissing the plaintiffs’ unjust
enrichment claim against the State.

                                      VII

       The plaintiffs argue they are entitled to costs and attorney’s fees under
42 U.S.C. §§ 1983, 1988, and N.D.C.C. ch. 32-15. Section 1983 provides a cause
of action against a state actor depriving a citizen of a constitutional right.
Section 1988(b) allows a court, in its discretion, to award attorney’s fees to the
prevailing party in a 1983 action. Section 32-15-32, N.D.C.C., allows a court,
in its discretion, to award costs and attorney’s fees to the defendant in an

                                        20
eminent domain action. See also N.D.C.C. § 32-15-01(1) (defining eminent
domain as the right to take private property for public use). Because the
plaintiffs have not prevailed on their takings claims, the State has not deprived
them of their constitutional rights under 42 U.S.C. § 1983, and they are not
entitled to costs and attorney’s fees under 42 U.S.C. § 1988 or N.D.C.C. § 32-
15-32.

                                     VIII

      The judgment is affirmed.

      Jon J. Jensen, C.J.
      Lisa Fair McEvers
      Jerod E. Tufte



      The Honorable Gerald W. VandeWalle disqualified himself subsequent to
oral argument and did not participate in this decision.



Crothers, Justice, specially concurring.

      I agree with the majority’s result and most of what they have written. I
write separately regarding the taking claim.

      The dividing line between governmental actions that constitute taking
or not taking private property was explained by the federal court of claims:

             As the court has previously ruled, the government’s mere
      assertion of title does not constitute a taking. As the court
      explained, “When the Government is acting as a landowner, it is
      entitled to avail itself of the judicial system in order to clarify or
      protect its right to title of property in which it owns a stake.” In
      order to establish a taking, something more than the mere
      assertion of title is required.

Central Pines Land Co. v. U.S., 107 Fed.Cl. 310, 325 (2010) (cleaned up).



                                       21
      The majority concludes the State did not commit acts constituting
“something more” because during its leasing of the disputed minerals it made
known “the Land Board was leasing all mineral interests it had in the
identified quarter sections, if any, but did not warrant title to the acreage
leased,” and “did not warrant title to the property.” Majority opinion, ¶¶ 28, 31,
respectively. On this point, I take the contrary view.

      First, I do not agree the fact that the State and the oil companies had
contracts permitting a dynamic expansion or contraction of the minerals under
lease excuses the State from takings liability to the true owners for leasing
more minerals than the State owns. To conclude otherwise would allow the
government to indiscriminately claim ownership or control over private
property as long as a lease or an administrative regulation permitted the over-
leasing activity. Second, in some circumstances the State’s act of signing leases
when it did not know and would not (or could not) defend its title to minerals
could be the “something more” required to support a temporary takings claim.

      As discussed in a different context, it is the government’s action, rather
than their description or intent, that determines a liability for taking:

            In whatever other context it may be useful, moreover,
      determination of whether the United States has acted in a
      proprietary or governmental-sovereign capacity is of little, if any,
      use in Fifth Amendment-just compensation analysis. The purpose
      and function of the Amendment being to secure citizens against
      governmental expropriation, and to guarantee just compensation
      for the property taken, what counts is not what government said
      it was doing, or what it later says its intent was, or whether it may
      have used the language of a proprietor. What counts is what the
      government did. Hughes v. Washington, 389 U.S. 290, 298, 88 S.Ct.
      438, 443, 19 L.Ed.2d 530 (Stewart, J., concurring) (1967). What the
      government appears to have done here was to prevent Yuba from
      mining minerals for about six years.

Yuba Goldfields, Inc. v. U.S., 723 F.2d 884, 889-90 (1983).

     I generally agree with the court in Central Pines when it stated the
government can “avail itself of the judicial system in order to clarify or protect


                                       22
its right to title of property in which it owns a stake.” 107 Fed.Cl. at 325. In
this case the State disputed title to the minerals, leased the disputed minerals
(resulting in royalty payments being suspended and held without interest
under N.D.C.C. § 47-16-39.1(1)), and engaged in extensive litigation. The
litigation position by the State generally, and by the State Engineer in
particular, included actions that were much more than the assertion or
protection of title. Rather, as we explained in Wilkinson II, the State Engineer
advanced arguments that were clearly contrary to controlling legislation. We
held, “The State Engineer’s interpretation would dismantle the statutory
process and instead would require each mineral interest claimant to sue and
prove the property is subject to inundation by the Pick-Sloan Missouri basin
project dams, and not the Missouri River. Clearly, that was not the legislature’s
intent.” Wilkinson v. Board of University & School Lands, 2020 ND 179, ¶ 34,
947 N.W.2d 910 (Wilkinson II); Sorum v. State, 2020 ND 175, ¶ 40, 947 N.W.2d
382. Nevertheless, over-aggressive litigation tactics occurring seven or eight
years after the title dispute arose does not support a finding of temporary
taking in this case. See majority opinion, ¶ 44.

      The Fifth Amendment does not prevent the government from taking
private property; rather, the government cannot take property without
payment of just compensation. The court in Central Pines explained:

            The Fifth Amendment specifies that private property shall
      not be taken by the government without “just compensation.” U.S.
      Const. amend. V. Thus, when the government is found to have
      taken property, just compensation must be paid as damages. In the
      context of a temporary taking, the proper measure of just
      compensation is generally recognized to be the rental value of the
      property (sometimes simply referred to as “fair rental value”) over
      the period of time for which it was taken. Yuba Natural Res., Inc.
      v. United States (“Yuba III”), 904 F.2d 1577, 1581 (Fed.Cir.1990);
      see also Pettro v. United States, 47 Fed.Cl. 136, 138 (2000)
      (compensation for temporary taking is measured by fair market
      rental value of the property, but not lost profits); Heydt v. United
      States, 38 Fed.Cl. 286, 309 (1997) (proper measure of just
      compensation for a temporary taking is the fair market rental
      value of the property). Fair rental value is “the price a willing


                                       23
      lessee would pay to a willing lessor, for the period of the temporary
      taking.” Heydt, 38 Fed.Cl. at 309.

107 Fed.Cl. at 328.

      In this case, the plaintiffs leased their property, received bonus payments
for those leases, and ultimately received royalties held in suspense during
pendency of this 10-year dispute with the State. See majority opinion, ¶¶ 29-
30. The State signed leases and received bonus payments under nearly the
same terms as the plaintiffs. Therefore, under the measure of damages
described in Central Pines, the plaintiffs have no recoverable damages for these
items. The plaintiffs leased their minerals in 2010. It was not until after 10
years of litigation, and the 2020 rejection of the State’s claims in Wilkinson II,
that the plaintiffs finally received their royalty payments that were suspended
under N.D.C.C. § 47-16-39.1(1).

       The 10-year delay in the plaintiffs receiving their royalty payments was
directly due to the State’s claims and conduct. Without the State’s claims and
conduct, the plaintiffs would have received their royalty payments starting in
2010. A State’s interference with or control over receipt and disposition of
money generally, and interest in particular, can be a taking. See Phillips v.
Washington Legal Foundation, 524 U.S. 156, 169-170 (1998) (involving dispute
over control of interest on lawyer trust accounts and whether diversion from
owner constituted taking); Hodel v. Irving, 481 U.S. 704, 715 (1987) (noting
“the right to pass on” property “is itself a valuable right”).

       In this case, the State originally was faced with unresolved title
questions about lands under and adjacent to the historic Missouri River. The
State was entitled to pursue its title claims to that disputed property, just as
the plaintiffs were entitled to pursue their interests in the property. These
competing title claims have led to this litigation, which again both parties are
entitled to pursue absent “something more.”

      The plaintiffs argue “something more” exists in this case and included a
near 10-year suspension of their royalties. However, suspension of the royalties
was lawful under N.D.C.C. § 47-16-39.1(1) due to the title dispute, which of


                                       24
course was the subject of this protracted litigation. In turn, the litigation was
a proper means for the parties to resolve their competing title claims, so that
lawful suspension of royalties by itself should not be viewed as the additional
State action necessary to turn a title dispute into a taking.

      The plaintiffs further contend the State did “something more” when it
leased portions of the disputed property that already had been leased by the
plaintiffs. I agree with the majority, “the plaintiffs fail to demonstrate the
State’s leases interfered with any of their property rights.” Majority opinion,
¶ 37. As a result, and under the facts of this case, “[a]t no point in time has the
State prevented or hindered the plaintiffs’ ability to exercise the primary
incident of mineral ownership, issuing oil and gas leases, which they have done
throughout the years.” Id. at ¶ 42.

      Finally, the State leased the disputed property consistent with the 2010
Phase I study of the Ordinary High Water Mark (OHWM). The OHWM
changed under the later Phase II study and under enactment of Chapter 61-
33.1, N.D.C.C., and the State modified its title claim accordingly. While the
State’s leasing and initial claim of title can be viewed in retrospect as over-
inclusive, under the process used to establish the currently-recognized OHWM,
I agree with the majority that the required “something more” does not exist,
and that no temporary taking of the plaintiffs’ property occurred.

      Daniel J. Crothers




                                        25